Citation Nr: 0033710	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral trapezius 
strain with secondary muscle contraction headaches.

2.  Entitlement to service connection for H-pyloric ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1984 and from February 1986 to May 1988.  Her appeal 
comes before the Board of Veterans' Appeals (Board) from a 
March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


REMAND

The issues before the Board are entitlement to service 
connection for H-pyloric ulcer disease and for a bilateral 
trapezius strain with secondary muscle contraction headaches.  
The veteran testified at her November 1999 RO hearing that a 
heavy box fell on her neck and shoulders when she was 
stocking shelves during her first period of active duty, and 
she did not follow up on treatment because she did not want 
to prejudice her admittance into the military for a possible 
second period of active duty.  She said that during that 
second period of military service, her automobile was struck 
in the rear, and she again injured the cervical back and 
neck.  The veteran also contends that she was treated for 
stomach problems during active duty, and she now has a 
stomach ulcer.

The veteran's service medical records corroborate that she 
was injured in her first period of active duty by a falling 
box.  In May 1980, she was lifting a box, which fell and hit 
her left elbow.  Examination of the left arm showed that she 
had full range of motion, full grip strength in the left 
hand, no point tenderness, and the examiner tested two nerve 
groups, which were within normal limits.  She was diagnosed 
with a biceps muscle strain.  In June 1980, she reported 
bilateral shoulder pain, and she complained of headaches.  
Range of motion was within normal limits, but complains of 
pain on palpation were noted.  The veteran was given muscle 
relaxants for the strain in July 1980, and the examiner 
stated that the veteran did not want a cervical collar.  An 
August 1981 treatment record also reflects that she had a 
rash on the side of her neck at that time.  In her second 
period of active duty, a medical note reflects that she had a 
cervical trauma as a result of an automobile accident.  The 
June 1987 treatment record shows that the veteran's head was 
jerked forward, and the examiner noted that the veteran had 
left shoulder redness, slight tenderness on palpation, and 
slight discomfort on ranges of motion.

The veteran also had some complaints of indigestion and 
stomach pain during active duty.  She requested Mylanta in 
March 1981 for heartburn.  She had a history of discomfort, 
although there was no vomiting or nausea at that time.  The 
examiner assessed gastritis.  In December 1986, the veteran 
reported having stomach cramps, occasional nausea, and a 
"sour" stomach.  She had an aching pain on palpation in the 
upper quadrant.  The examiner assessed viral gastritis and he 
said the veteran should take Mylanta, Tylenol, and return to 
the clinic as needed.

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to her 
claim, have been substantially revised.  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In this case, the veteran and her representative requested at 
her September 1999 hearing that the claims be developed by 
the RO.  The RO, in a December 1999 supplemental statement of 
the case, indicated that the claims were not well grounded.  
Thus, the RO determined that no assistance could be offered 
the veteran under applicable regulations and case law at that 
time.  In light of the new developments, however, that 
analysis has been rendered moot.  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 eliminates the 
"well-grounded claim" requirement, this revision is more 
favorable to the claimant than the prior provisions of 38 
U.S.C.A. § 5107 (West 1991) and is therefore applicable under 
Karnas.  In view of this revision, the Board finds that a 
further VA examination is required to develop the veteran's 
claims.

According to a November 1998 VA examination report, the 
veteran had a bilateral trapezius strain, chronic with 
secondary muscle contraction headaches.  The examiner said 
that the veteran had lifted a box from a shelf, and it fell 
and she sustained a muscle strain.  Outpatient treatment 
records confirm that she now has a neck and shoulder 
condition, but there is no medical evidence linking her 
current symptoms with the injury during service.  In other 
words, the examiner in November 1998 did not offer any 
opinion as to the etiology of her current muscle strain.  The 
Board also notes that the examiner did not have any medical 
records available at the time of the examination.

A VA gastrointestinal examination revealed that the veteran 
also had a history of H-pylori ulcer disease, resolved.  The 
examiner did not comment on the etiology of the disease, and 
there is no other evidence in this regard.  Current medical 
records show that she may now have peptic ulcer disease.  An 
August 1994 private medical report shows that a gastric 
biopsy was performed on the veteran.  In light of her current 
disorders and her complaints during service, the Board 
concludes that further examination of the veteran is required 
to determine the nature and etiology of her bilateral 
trapezius strain with secondary muscle contraction headaches 
and H-pyloric ulcer disease.

The Board also notes that there may be a discrepancy in the 
veteran's active service dates.  She indicated on her May 
1998 claim that her second period of active duty began in 
August 1985.  Her Defense Department (DD) Form 214 shows that 
her second period of active duty began in February 1986, and 
this was marked as verified on a VA record of August 1998.  
Nevertheless, her second DD 214 shows that she had four 
years, four months, and 26 days of prior active service, and 
her first DD 214 reflects that she performed four years 
exactly of active duty in her first period of active duty 
from February 1980 to January 1984.  In other words, four 
months and 26 days of active duty are missing, which seems to 
corroborate the veteran's accounting of her active duty 
dates.  This is important because she indicated in her 
September 1999 testimony that some of her ulcer symptoms 
began during this missing time frame.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO, after obtaining the necessary 
medical authorizations, should attempt to 
associate any current medical evidence, 
both VA and private, with the record.

2.  The RO should attempt to verify 
whether the veteran had any active duty 
from August 1985 to February 1986.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to the 
examiner, and all tests and studies 
necessary for a proper medical 
determination should be performed.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that a bilateral 
trapezius strain with secondary muscle 
contraction headaches is etiologically 
related to active military duty, to 
include the falling box injury in May 
1980 and the automobile accident in June 
1987.  The examiner should clearly record 
any findings regarding the nature and 
extent of the current disorder, and 
associate these findings with the report.

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination.  
The claims file must be made available to 
the examiner, and all tests and studies 
necessary for a proper medical 
determination should be performed.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that H-pyloric ulcer 
disease is etiologically related to the 
veteran's periods of active duty.  The 
examiner should clearly record any 
findings regarding the nature and extent 
of the current disorder, and associate 
these findings with the report.

4.  After these reports have been 
associated with the record, the RO should 
examine them to make sure that they are 
adequate for the purpose of adjudicating 
the veteran's claim.  The RO should then 
readjudicate the veteran's claims based 
on the new evidence in connection with 
all other evidence of record.  If the 
determinations remain adverse to the 
veteran, she and her representative 
should be afforded adequate time to 
respond and be issued a supplemental 
statement of the case before the appeal 
is returned for appellate action.


The Board does not intimate any opinion as to the merits of 
any of the issues remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran and her 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



